Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  September 3, 2013                                              Robert P. Young, Jr.,
                                                                            Chief Justice

  146383-4(76)                                                    Michael F. Cavanagh
                                                                  Stephen J. Markman
  ____________________________________                                Mary Beth Kelly
                                                                       Brian K. Zahra
  In re APPLICATION OF INTERNATIONAL                           Bridget M. McCormack
  TRANSMISSION COMPANY FOR                                           David F. Viviano,
  EXPEDITED SITING CERTIFICATE                                                   Justices
  ____________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellant/Cross-Appellee,
  v                                       SC: 146383
                                          COA: 303009
                                          Public Service Commission:
  MICHIGAN PUBLIC SERVICE                 00-016200
  COMMISSION,
           Appellee,
  and
  INTERNATIONAL TRANSMISSION
  COMPANY, d/b/a ITC TRANSMISSION,
           Petitioner-Appellee/
           Cross-Appellant,
  and
  CONSUMERS ENERGY COMPANY,
  MICHIGAN PUBLIC POWER AGENCY,
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
             Appellees.
  ____________________________________/
  MICHIGAN PUBLIC POWER AGENCY
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
            Appellees,
                                          SC: 146384
  v                                       COA: 303040
                                          Public Service Commission:
                                          00-016200
                                                                                                               2


MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellee,
and
INTERNATIONAL TRANSMISSION
COMPANY, d/b/a ITC TRANSMISSION,
         Petitioner-Appellee/
         Cross-Appellant,
and
CONSUMERS ENERGY COMPANY
        Appellee,
and
ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,
           Appellant/Cross-Appellee.
____________________________________/

       On order of the Court, the motion for reconsideration of this Court’s March 27,
2013 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 3, 2013
       d0826
                                                                             Clerk